Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

The amendment filed 05/12/2022 has been entered. Claims 2 and 8-14 have been amended. Claim 22 has been added. Claims 1-2 and 6-22 remain pending in the application. 


    Response to Arguments

Claim Rejections - 35 USC § 103 

Regarding claim 8, Applicant argues that “ the cited IsDecisions reference (see pages 13-16 of the Office Action) does not teach or suggest detecting occurrence of a loss of an access right. Rather, the cited "FileAudit” allows definition of an access type and a status. The cited "automated email alert" on page 14 of the Office Action is triggered when that specific access event is detected. More specifically, in the described example, when an attempt to access "permissions" on a tile is denied to a user, the alert is triggered to the recipient defined in the above mention interface. This does not teach or suggest detecting loss of an access right. IsDecisions does not teach or suggest receiving an indication of an access right corresponding to a particular user where the access right allows the particular user access to a particular file and detecting occurrence of loss of the access right, where after the occurrence of the loss of the access right, the particular user no longer has the access to the particular electronic file. IsDecisions does not describe detecting that a user can access a file with a particular access right and then loses that access right. In the example described on page 14, lsDceisions does not determine that the user had access to the “permissions” and then lost that access resulting in the denial. Additionally, as discussed during the interview, IsDecisions does not teach or suggest sending the alleged notification to the particular user that lost the access right to the file. There is no motivation or rationale to send a notification to the user who attempted the access, as that user was already denied access, so there is no issue of unawareness by the user. Such features are not suggested by IsDecisions, taken alone or in combination with Garrett. Further, there is no motivation or rationale to modify IsDecisions with Garrett to include a mechanism to request renewed access. In IsDecisions, there is no discussion of the user having had access, and then losing it, so there would not be the ability to renew access by the user. One of ordinary skill in the art would not be motivated to incorporate the features of Garrett, even if Garrett disclosed a user input mechanism as alleged (which Applicant does not concede). “

Regarding claim 1, Applicant argues that “As discussed during the interview, and mentioned below, the cited references do not teach or suggest detecting a loss of access rights to a given electronic file. Further, IsDecisions does not teach or suggest sending a notification to the particular user that lost an access right. Moreover, there would be no motivation to one of ordinary skill in the art to incorporate the cited features of Garrett, to send a request for renewed access, as there is no access right in IsDecisions that could or would be renewed. “

Regarding claim 15, Applicant argues that “The cited references at least do not teach or suggest sensing the user’s loss of access to an electronic file, let alone transmitting a notification based on the loss of access and a loss of access alert. There is no loss of access alert in IsDecisions. Rather, what is being cited in IsDecisions is the setting of an alert for a particular event (an access to permissions being denied). Further, there is no motivation or rationale to modify IsDecisions to include a user input mechanism configured to receive input and send a request for renewed access to the electronic file.” 

In response, Examiner relies on a new combination of references. 






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 8, 15-18 and 22 are rejected under 35 U.S.C. 103 as being
unpatentable over Jonsson (US 2011/0131664) in view of Garrett (US 2011/0302632)


   Regarding claim 1, Jonsson discloses: A data storage system comprising:  a data store configured to store electronic files; (Jonsson, [0078] DRM database 530 may store DRM specifications and/or content aging specifications associated with particular
Content; [0092] DRM database 530 may include a content identification (ID) field 710; [0040] Digital content may refer to any information that is stored electronically, magnetically, or optically on one or more memory devices; [0042] A "document," may include any electronic file;)  a processor operably coupled to the data store; (Jonsson, fig. 4 , item 420 , “processor”)  memory operably coupled to the processor and storing instructions that, when executed  (Jonsson, [0002] According to one aspect, a device may include a memory to store instructions; and a processor to execute the instructions), cause the data storage system to:  provide an access control component that allows users to interact with a given electronic file of the stored electronic files; (Jonsson, [0001] Digital rights management (DRM) allows content owners to control access to specific content. For example, a manufacturer, a publisher, an author, or a copyright owner may specify how long a user ( or a group of users) has access to specific documents, images, audio or video files, or software applications. When the user's rights expire, the user may lose access to the content or the user may be prompted that the content is no longer accessible; [0077] DRM manager 520 may retrieve DRM specifications, from DRM database 530, in associated with particular content, and may determine access rights for the particular content in relation to a user or a group of users.)  
detect a loss of access rights, for a particular one of the users, relative to the given electronic file; (Jonsson [0077], DRM manager 520 may detect that access rights have expired for the particular content and may retrieve content aging specifications for the particular content; [0002], line 3- determine that access rights, associated with aparticular user in relation to particular content, have expired;  [0001], line 6- When the user's rights expire, the user may lose access to the content or the user may be prompted that the content is no longer accessible. [0012] Additionally, the particular content may include at least one of a document, an image, an audio file, or a video file; [0109], line 8- DRM manager 520 may provide a notice to the user that the content is no longer available to the user;) 
in response to the detected loss of access rights, send a notification to the particular user that includes: a file identifier that identifies the given electronic file and indicates the detected loss of access rights, (Jonsson, [0001], line 6- When the user's rights expire, the user may lose access to the content or the user may be prompted that the content is no longer accessible; [0002], line5- degrade an appearance of the particular content or a representation of the particular content, where the degradation is amplified over a grace period that commences upon the expiration
of the access rights, in response to determining that the access rights have expired; [0122] FIG. 16 illustrates a document icon 1610. Documents icon 1610 may represent a document to which the user has access rights. Filename 1615 may include a name associated with the document and may appear next to icon 1610. After the user's access rights have expired, document icon 1610 may be changed to degraded document icon 1620 and filename 1615 may be changed to faded filename 1625.)
    However Jonsson does not clearly disclose:
 and a user input mechanism actuatable to send a request for renewed access relative to the given electronic file;  and in response to an indication of user actuation of the user input mechanism in the notification, send the request for renewed access for the particular user relative to the given electronic file.  
   However Garrett  discloses: 
and a user input mechanism actuatable to send a request for renewed access relative to the given electronic file;  and in response to an indication of user actuation of the user input mechanism in the notification, send the request for renewed access for the particular user relative to the given electronic file.  (Garrett  [0124], line 11-Once the indication is received by the visitor device 304, the visitor may be presented with a visual display and/or audible signal to convey the remaining amount of time of authorized access. [0125] At step 820, the visitor may provide an input to the visitor device 304, which in response to the input, may generate a request for renewal of the authorized access.) 
   Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Jonsson with the teaching of Garrett to renew or enable the authorized access when a request is received within a determined period of time. 


   Regarding claim 2, Jonsson in view of Garrett discloses all of the features with respect to claim 1 as outlined above. Claim 2 further recites: wherein the instructions cause the data storage system to: provide the access control component to allow the particular user access to the given electronic file based on a particular access right assigned to the particular user; (Jonsson, [0001] Digital rights management (DRM) allows content owners to control access to specific content. For example, a manufacturer, a publisher, an author, or a copyright owner may specify how long a user ( or a group of users) has access to specific documents, images, audio or video files, or software applications; [0077] DRM manager 520 may retrieve DRM specifications, from DRM database 530, in associated with particular content, and may determine access rights for the particular content in relation to a user or a group of users.)  
 and detect the loss of access rights based on detecting a change to the particular access right such that the particular user no longer has the access to the given electronic file; (Jonsson [0077], DRM manager 520 may detect that access rights have expired for the particular content and may retrieve content aging specifications for the particular content; [0001], line 6- When the user's rights expire, the user may lose access to the content or the user may be prompted that the content is no longer accessible. [0012] Additionally, the particular content may include at least one of a document, an image, an audio file, or a video file; [0109], line 8- DRM manager 520 may provide a notice to the user that the content is no longer available to the user;) 
 and send the notification to the particular user based on detecting that the particular user no longer has the access to the given electronic file.  (Jonsson, [0001], line 6- When the user's rights expire, the user may lose access to the content or the user may be prompted that the content is no longer accessible; [0102], e.g. line 7- such as when a user's access rights expire and the user is to be continuously
reminded during a grace period that the user will soon lose all access rights. When content is degraded in a linear fashion, a user may continue to notice that the content is being degraded; [0002], line5- degrade an appearance of the particular content or a representation of the particular content, where the degradation is amplified over a grace period that commences upon the expiration of the access rights, in response to determining that the access rights have expired;)

   Regarding claim 8, Jonsson discloses:  A computer system comprising: a processor; (Jonsson, fig. 4 , item 420 , “processor”) and memory operably coupled to the processor and storing instructions that, when executed, cause the processor to (Jonsson, [0002] According to one aspect, a device may include a memory to store instructions; and a processor to execute the instructions): receive an indication of an access right corresponding to a particular user, wherein the access right allows the particular user access to a particular electronic file;  (Jonsson, [0077] DRM manager 520 may retrieve DRM specifications, from DRM database 530, in associated with particular content, and may determine access rights for the particular content in relation to a user or a group of users; [0012] Additionally, the particular content may include at least one of a document, an image, an audio file, or a video file; [0042] A "document," may include any electronic file; [0001] Digital rights management (DRM) allows content owners to control access to specific content.) 
 store an alert association between the particular user and the particular electronic file, the alert association defining a loss of access alert for a loss of the access right corresponding to the particular user, to the particular electronic file; (Jonsson, [0021], line 2- storing instructions executable by one or more processors, may include one or more instructions to determine that access rights, associated with a particular user in relation to particular content, have expired; one or more instructions to degrade an appearance of the particular content or a representation of the particular content, where the degradation is amplified over a grace period that commences upon the expiration of the access rights, in response to determining that the access rights have expired; [0095] Content aging specifications field 730 may specify whether to apply content aging to the content after access rights have expired. Content aging specifications field 730 may specify how to degrade the content and how long to degrade the content… Content aging specifications field 730 may specify a particular degradation function that may define at what rate the content is to be degraded and/or over how long a period of time the content is to be degraded; [0076], line 6- content aging specifications stored in DRM database 530.)
detect occurrence of the loss of the access right of the particular user to the particular electronic file, wherein, after the occurrence of the loss of the access right, the particular user no longer has the access to the particular electronic file; (Jonsson [0077], DRM manager 520 may detect that access rights have expired for the particular content and may retrieve content aging specifications for the particular content; [0012] Additionally, the particular content may include at least one of a document, an image, an audio file, or a video file; [0109], line 8- DRM manager 520 may provide a notice to the user that the content is no longer available to the user.)
and in response to the detected occurrence of loss of the access right, send a notification to the particular user based on the stored alert association, wherein the notification identifies the detected loss of the access right (Jonsson, [0001], line 6- When the user's rights expire, the user may lose access to the content or the user may be prompted that the content is no longer accessible; [0009] Additionally, the processor may be further to determine that time-sensitive content associated with the particular user is expired or is out of date; and degrade a representation of the time-sensitive content, where the degradation is amplified over a particular period of time, in response to determining that the time-sensitive content has expired or is out of date; [0109] A determination may be made that a grace period associated with the access rights has ended (block 1070). For example, DRM manager 520 may determine that the user's grace period is over by accessing content aging specifications field 730 associated with the content. In response to determining that the grace period has ended, access to the content may be ended (block 1080). For example, when the user attempts to access the content, DRM manager 520 may provide a notice to the user that the content is no longer available to the user. As an alternative to blocks 1070 and 1080, degradation of the content may proceed at a rate such that when the grace period ends, the degradation has proceeded to a point at which the content becomes inaccessible; [0103], line 9- For example, if it is determined that a user has not updated a calendar, an icon associated with the calendar may be degraded quickly at first to alert the user. After an initial quick degradation of the icon, the icon may be degraded slowly and the degradation may taper off, as the object of alerting the user has been accomplished.)
   However Jonsson does not clearly disclose: 
and includes a user input mechanism configured to request renewed access to the particular electronic file for the particular user based on user actuation of the user input mechanism in the notification.  
     However Garrett  discloses: 
and includes a user input mechanism configured to request renewed access to the particular electronic file for the particular user based on user actuation of the user input mechanism in the notification.  (Garrett  [0124], line 11-Once the indication is received by the visitor device 304, the visitor may be presented with a visual display and/or audible signal to convey the remaining amount of time of authorized access. [0125] At step 820, the visitor may provide an input to the visitor device 304, which in response to the input, may generate a request for renewal of the authorized access.) 
   Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Jonsson with the teaching of Garrett to renew or enable the authorized access when a request is received within a determined period of time. 


   
   Regarding claim 15, Jonsson discloses: A computer-implemented method of providing access to an electronic file, the method comprising: determining a particular user's interest in an electronic file; based on determining the particular user's interest, setting a loss of access alert on the electronic file; (Jonsson [0107] The process of FIG. 10 may include receiving a request for content (block 1010). For example, a user may send a request for content across network 105 via user device 110. For example, a user may access a website and purchase a subscription to access the contents (corresponding to “user's interest in an electronic file”) of the website. Access rights may be determined (block 1020). For example, DRM manager 520 may receive information from the website that the user has purchased a subscription and may update DRM database 530 with the information, which may include information about when the user's subscription will expire. Content aging specifications may be determined (corresponding to “setting a loss of access alert”)  (block 1030). For example, DRM manager 520 may receive information from the website indicating a length of a grace period that the user is to be given, as well as a degradation function that determines how the content is to be degraded when the content is presented to the user; [0012] Additionally, the particular content may include at least one of a document, an image, an audio file, or a video file; [0042] A "document," may include any electronic file;) 
 sensing the particular user's loss of access to the electronic file; (Jonsson [0077], DRM manager 520 may detect that access rights have expired for the particular content and may retrieve content aging specifications for the particular content; [0001], line 6- When the user's rights expire, the user may lose access to the content or the user may be prompted that the content is no longer accessible. [0012] Additionally, the particular content may include at least one of a document, an image, an audio file, or a video file; [0109], line 8- DRM manager 520 may provide a notice to the user that the content is no longer available to the user;) 
 and in response to sensing the particular user's loss of access and based on the loss of access alert set on the electronic file, transmitting a notification to the particular user, wherein the notification indicates the loss of access, (Jonsson, [0001], line 6- When the user's rights expire, the user may lose access to the content or the user may be prompted that the content is no longer accessible; [0122] FIG. 16 illustrates a document icon 1610. Documents icon 1610 may represent a document to which the user has access rights. Filename 1615 may include a name associated with the document and may appear next to icon 1610. After the user's access rights have expired, document icon 1610 may be changed to degraded document icon 1620 and filename 1615 may be changed to faded filename 1625; [0021], line 2- storing instructions executable by one or more processors, may include one or more instructions to determine that access rights, associated with a particular user in relation to particular content, have expired; one or more instructions to degrade an appearance of the particular content or a representation of the particular content, where the degradation is amplified over a grace period that commences upon the expiration of the access rights, in response to determining that the access rights have expired;)             However Jonsson does not clearly disclose:  
and includes a user input mechanism configured to receive an input from the particular user and, in response to the input, send a request for renewed access to the electronic file.  
  However Garrett  discloses:  
and includes a user input mechanism configured to receive an input from the particular user and, in response to the input, send a request for renewed access to the electronic file.   (Garrett [0124], line 11-Once the indication is received by the visitor device 304, the visitor may be presented with a visual display and/or audible signal to convey the remaining amount of time of authorized access. [0125] At step 820, the visitor may provide an input to the visitor device 304, which in response to the input, may generate a request for renewal of the authorized access.) 
   Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Jonsson with the teaching of Garrett to renew or enable the authorized access when a request is received within a determined period of time. 


     Regarding claim 16, Jonsson in view of Garrett discloses all of the features with respect to claim 15 as outlined above. Claim 16 further recites:  wherein determining the particular user's interest in the electronic file is performed automatically based on the particular user's interactions with the electronic file.  (Jonsson [0107] The process of FIG. 10 may include receiving a request for content (block 1010). For example, a user may send a request for content across network 105 via user device 110. For example, a user may access a website and purchase a subscription to access the contents (corresponding to “user's interest in an electronic file”) of the website. Access rights may be determined (block 1020).)


  
     Regarding claim 17, Jonsson in view of Garrett discloses all of the features with respect to claim 15 as outlined above. Claim 17 further recites:  wherein determining the particular user's interest in the electronic file includes receiving, through a user interface, user input relative to the electronic file and setting the loss of access alert based on the user input.  (Jonsson [0107] The process of FIG. 10 may include receiving a request for content (block 1010). For example, a user may send a request for content across network 105 via user device 110. For example, a user may access a website and purchase a subscription to access the contents (corresponding to “user's interest in an electronic file”) of the website. Access rights may be determined (block 1020). For example, DRM manager 520 may receive information from the website that the user has purchased a subscription and may update DRM database 530 with the information, which may include information about when the user's subscription will expire. Content aging specifications may be determined (corresponding to “setting a loss of access alert”)  (block 1030). For example, DRM manager 520 may receive information from the website indicating a length of a grace period that the user is to be given, as well as a degradation function that determines how the content is to be degraded when the content is presented to the user; [0040], e.g. line 5- Representations of digital content may refer to, for example, an icon, a link, a button, or any other user interface object which may represent the content and which a user may select to access the content.) 

     Regarding claim 18, Jonsson in view of Garrett discloses all of the features with respect to claim 15 as outlined above. Jonsson does not clearly disclose:
wherein the notification includes information indicative of a responsible party for requesting access to the electronic file.
    However Garrett discloses:
wherein the notification includes information indicative of a responsible party for requesting access to the electronic file. (Garrett [0106] At step 508, the broadband gateway 102, after receiving the content access request from the visitor device 304 in step 506, may communicate an identifier request to the visitor device 304. The identifier request may result in the visitor being prompted for such information through the web
browser, for example.[0107] At step 510, the visitor device 304 may provide an identifier to the broadband gateway 102 as requested in step 508. The identifier may comprise one or both of device identification information and user identification information… The user identification information may comprise a user ID and/or user information such as user electronic mail address and/or user personal address, for example. )
      Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Jonsson with the teaching of Garrett to renew or enable the authorized access when a request is received within a determined period of time. 

   Regarding claim 22, Jonsson in view of Garrett discloses all of the features with respect to claim 1 as outlined above. Claim 22 further recites: wherein the instructions, when executed, cause the data storage system to: determine one or more users who have lost the access rights relative to the given electronic file; (Jonsson, [0002], line 2- a processor to execute the instructions to determine that access rights, associated with a particular user in relation to particular content, have expired; [0001], line 6- When the user's rights expire, the user may lose access to the content or the user may be prompted that the content is no longer accessible. [0012] Additionally, the particular content may include at least one of a document, an image, an audio file, or a video file; [0109], line 8- DRM manager 520 may provide a notice to the user that the content is no longer available to the user;)
and determine that the one or more users includes the particular user and, in response, send the notification to the identified particular user. (Jonsson, [0001], line 6- When the user's rights expire, the user may lose access to the content or the user may be prompted that the content is no longer accessible; [0002], line 2- a processor to execute the instructions to determine that access rights, associated with a particular user in relation to particular content, have expired; degrade an appearance of the particular content or a representation of the particular content, where the degradation is amplified over a grace period that commences upon the expiration of the access rights, in response to determining that the access rights have expired; [0122] FIG. 16 illustrates a document icon 1610. Documents icon 1610 may represent a document to which the user has access rights. Filename 1615 may include a name associated with the document and may appear next to icon 1610. After the user's access rights have expired, document icon 1610 may be changed to degraded document icon 1620 and filename 1615 may be changed to faded filename 1625.)


Claim 6 is rejected under 35 U.S.C. 103 as being
unpatentable over Jonsson (US 2011/0131664) in view of Garrett (US 2011/0302632) in further view of  (  https://www.isdecisions.com/products/fileaudit/file-access-alerts.htm , hereinafter IsDecisions)

   Regarding claim 6, Jonsson in view of Garrett discloses all of the features with respect to claim 1 as outlined above. Jonsson in view of Garrett does not clearly disclose:
wherein the notification includes an indication of a party that caused the loss of access rights for the particular user to the given electronic file.  
  However, IsDecisions discloses: 
wherein the notification includes an indication of a party that caused the loss of access rights for the particular user to the given electronic file.    (IsDecisions (  https://www.isdecisions.com/products/fileaudit/file-access-alerts.htm?wvideo=wtu7c7jktc) shows FileAudit tutorial, the video shows how to set alert to file access and get notified for any chosen access event. FileAudit provides automated email alerts that are triggered when specific access events are detected. As shown in the 0:22 of the video, status and access type on the monitored file or folder is selected. Status includes “denied” and access type includes “Permissions”. )


    PNG
    media_image1.png
    509
    849
    media_image1.png
    Greyscale

As shown in 1:11, in the ‘Mail message’ tab, the mail template, provides automated email alerts that are triggered when specific access events are detected. 

    PNG
    media_image2.png
    492
    831
    media_image2.png
    Greyscale

  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Jonsson in view of Garrett with the teaching of IsDecisions to get notified for any chosen access event and also to provide automated email alerts that are triggered when specific access events are detected.  







Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jonsson (US 2011/0131664) in view of Garrett (US 2011/0302632) in further view of  Zhang (US 2002/0152395 )

    Regarding claim 7, Jonsson in view of Garrett discloses all of the features with respect to claim 1 as outlined above. Jonsson in view of Garrett does not clearly disclose: wherein the request for renewed access is sent to a responsible party having a right to grant the renewed access for the particular user to the given electronic file.  
    However, Zhang disclose: 
wherein the request for renewed access is sent to a responsible party having a right to grant the renewed access for the particular user to the given electronic file.  (Zhang [0030], line 16- the system notifies appropriate accounting departments for billing of the new access grant.)
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Jonsson in view of Garrett with the teaching of Zhang to permit access to optional, device capabilities on a pay-per-use or limited access basis, such that the device capabilities are available to a user on an as-needed basis. It would be further desirable to provide a warning of impending access expiration so that a renewing access request may be submitted and approved before expiration if desired, (Zhang, [007])


Claims 9-13 and 21 are rejected under 35 U.S.C. 103 as being
unpatentable over Jonsson (US 2011/0131664) in view of Garrett (US 2011/0302632) in further view of  (IsDecesions 2, https://www.isdecisions.com/blog/company-news/protecting-files-unauthorized-access/, , hereinafter IsDecisions2)

  Regarding claim 9, Jonsson in view of Garrett discloses all of the features with respect to claim 8 as outlined above. Jonsson in view of Garrett does not clearly disclose:
wherein the instructions cause the processor to: automatically set the loss of access alert based on a determination that user interaction with the particular electronic file is above a threshold.  
  However IsDecesions2 discloses:
wherein the instructions cause the processor to: automatically set the loss of access alert based on a determination that user interaction with the particular electronic file is above a threshold.  (IsDecesions 2 shows on page 2 that alert can monitor the frequency of an access type to files or folders, performed by the same user. Alerts can then be triggered when a user performs a number of accesses deemed beyond the tolerated threshold for a defined period of time.)




    PNG
    media_image3.png
    694
    977
    media_image3.png
    Greyscale


  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Jonsson in view of Garrett with the teaching of IsDecesions2 to help identify suspicious, or potentially suspicious activity and also enables IT professionals to proactively monitor access to company-sensitive files and folders on Windows systems in real time, has received a major update.

   Regarding claim 10, Jonsson in view of Garrett in view of IsDecesions2 discloses all of the features with respect to claim 9 as outlined above. Jonsson in view of Garrett does not clearly disclose:  wherein the threshold includes a number of times that the particular user has interacted with the particular electronic file within a defined time period. 
    However IsDecesions 2 discloses:
wherein the threshold includes a number of times that the particular user has interacted with the particular electronic file within a defined time period. (IsDecesions 2 shows on page 2 that alert can monitor the frequency of an access type to files or folders, performed by the same user. Alerts can then be triggered when a user performs a number of accesses deemed beyond the tolerated threshold for a defined period of time.)

    PNG
    media_image3.png
    694
    977
    media_image3.png
    Greyscale


      Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Jonsson in view of Garrett with the teaching of IsDecesions2 to help identify suspicious, or potentially suspicious activity and also enables IT professionals to proactively monitor access to company-sensitive files and folders on Windows systems in real time, has received a major update.


   Regarding claim 11, Jonsson in view of Garrett discloses all of the features with respect to claim 8 as outlined above. Jonsson in view of Garrett does not clearly disclose: wherein the alert is set by the particular user.  
    However IsDecesions 2 discloses:
wherein the alert is set by the particular user.  (IsDecesions 2 shows on page 2 that alert can monitor the frequency of an access type to files or folders, performed by the same user. Alerts can then be triggered when a user performs a number of accesses deemed beyond the tolerated threshold for a defined period of time.)

    PNG
    media_image3.png
    694
    977
    media_image3.png
    Greyscale

    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Jonsson in view of Garrett with the teaching of IsDecesions2 to help identify suspicious, or potentially suspicious activity and also enables IT professionals to proactively monitor access to company-sensitive files and folders on Windows systems in real time, has received a major update.

      Regarding claim 12, Jonsson in view of Garrett in view of IsDecesions2 discloses all of the features with respect to claim 11 as outlined above. Claim 12 further recites: 
wherein the instructions cause the processor to generate a user interface containing a user interface element that, when selected, sets the alert for the loss of the access right to the particular electronic file.  (Jonsson ,[0076], user interface 510 may provide the content aging specifications to user device 110, and user device 110 may perform operations on particular content to degrade the particular content according to the received content aging specifications; [0110] content aging  specification 600 may receive content from a content provider. The content may include associated DRM specifications; [0112], line 11- DRM manager 520 may receive a degradation function selection from a content provider.)
   However, Jonsson in view of Garrett does not clearly disclose: 
wherein the instructions cause the processor to generate a user interface containing a user interface element that, when selected, sets the alert for the loss of the access right to the particular electronic file.
  However, IsDecesions2 discloses:
wherein the instructions cause the processor to generate a user interface containing a user interface element that, when selected, sets the alert for the loss of the access right to the particular electronic file. (IsDecesions 2 shows on page 3 that alert can be configured and selected)

    PNG
    media_image4.png
    502
    896
    media_image4.png
    Greyscale

  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Jonsson in view of Garrett with the teaching of IsDecesions2 to help identify suspicious, or potentially suspicious activity and also enables IT professionals to proactively monitor access to company-sensitive files and folders on Windows systems in real time, has received a major update.


  Regarding claim 13, Jonsson in view of Garrett discloses all of the features with respect to claim 8 as outlined above. Jonsson in view of Garrett does not clearly disclose:  wherein the access to the particular electronic file comprises at least one of: read access; edit access; or delete access. 
    However, IsDecesions2 discloses: 
wherein the access to the particular electronic file comprises at least one of: read access; edit access; or delete access.  (IsDecesions 2 shows on page 3 that access type is including read access, write access , delete access and etc. )




    PNG
    media_image5.png
    501
    896
    media_image5.png
    Greyscale


    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Jonsson in view of Garrett with the teaching of IsDecesions2 to help identify suspicious, or potentially suspicious activity and also enables IT professionals to proactively monitor access to company-sensitive files and folders on Windows systems in real time, has received a major update.
   Regarding claim 21, Jonsson in view of Garrett discloses all of the features with respect to claim 1 as outlined above. Claim 21 further recites: wherein the instructions cause the data storage system to: generate a user interface including a user interface element that, when actuated, sets an alert for the particular user's loss of access rights to the given electronic file; (Jonsson ,[0076], user interface 510 may provide the content aging specifications to user device 110, and user device 110 may perform operations on particular content to degrade the particular content according to the received content aging specifications; [0110] content aging  specification 600 may receive content from a content provider. The content may include associated DRM specifications; [0112], line 11- DRM manager 520 may receive a degradation function selection from a content provider.) 
store an alert association between the particular user and the given electronic file, the alert association defining the loss of access alert for a loss of access rights of the particular user to the given electronic file; (Jonsson[0021], line 2- storing instructions executable by one or more processors, may include one or more instructions to determine that access rights, associated with a particular user in relation to particular content, have expired; one or more instructions to degrade an appearance of the particular content or a representation of the particular content, where the degradation is amplified over a grace period that commences upon the expiration of the access rights, in response to determining that the access rights have expired; [0095] Content aging specifications field 730 may specify whether to apply content aging to the content after access rights have expired. Content aging specifications field 730 may specify how to degrade the content and how long to degrade the content… Content aging specifications field 730 may specify a particular degradation function that may define at what rate the content is to be degraded and/or over how long a period of time the content is to be degraded; [0076], line 6- content aging specifications stored in DRM database 530; ) 
and in response to the detected loss of access rights, access the stored alert association, and send the notification to the particular user based on the stored alert association.  (Jonsson, [0001], line 6- When the user's rights expire, the user may lose access to the content or the user may be prompted that the content is no longer accessible; [0122] FIG. 16 illustrates a document icon 1610. Documents icon 1610 may represent a document to which the user has access rights. Filename 1615 may include a name associated with the document and may appear next to icon 1610. After the user's access rights have expired, document icon 1610 may be changed to degraded document icon 1620 and filename 1615 may be changed to faded filename 1625; [0021], line 2- storing instructions executable by one or more processors, may include one or more instructions to determine that access rights, associated with a particular user in relation to particular content, have expired; one or more instructions to degrade an appearance of the particular content or a representation of the particular content, where the degradation is amplified over a grace period that commences upon the expiration of the access rights, in response to determining that the access rights have expired;)  
  However, Jonsson in view of Garrett does not clearly disclose:  
wherein the instructions cause the data storage system to: generate a user interface including a user interface element that, when actuated, sets an alert for the particular user's loss of access rights to the given electronic file;  
  However, IsDecesions2 discloses:
wherein the instructions cause the data storage system to: generate a user interface including a user interface element that, when actuated, sets an alert for the particular user's loss of access rights to the given electronic file; (IsDecesions 2 shows on page 3 that alert can be configured and selected)

    PNG
    media_image4.png
    502
    896
    media_image4.png
    Greyscale

  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Jonsson in view of Garrett with the teaching of IsDecesions2 to help identify suspicious, or potentially suspicious activity and also enables IT professionals to proactively monitor access to company-sensitive files and folders on Windows systems in real time, has received a major update.




Claims 14 and 19-20  are rejected under 35 U.S.C. 103 as being unpatentable over Jonsson (US 2011/0131664) in view of Garrett (US 2011/0302632) in further view of  Senthurpandi (US 20140101434 )


   Regarding claim 14, Jonsson in view of Garrett discloses all of the features with respect to claim 8 as outlined above. Jonsson in view of Garrett does not clearly disclose: an email system configured to generate an email to the user containing a user interface element that, when selected, generates an email requesting renewed access to the particular electronic file.  
  However Senthurpandi discloses:
an email system configured to generate an email to the user containing a user interface element that, when selected, generates an email requesting renewed access to the particular electronic file.  (See Senthurpandi [0081], line 6- A second user ( requestor) may be able to receive a "Download Request link" through email, and on clicking that link sends a request to the file owner to give authentication and grant access to that shared file (download link) Requestor need not necessarily have an associated real identity authentication device, but he or she may want to access one or more encrypted files owned by user 1.) 
   Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Jonsson in view of Garrett with the teaching of Senthurpandi of sending email to request an access to a particular file so that notification can be sent to the owner regarding the request from the requestor when the file owner receiving a request is offline. (Senthurpandi, [0081], lines 29-33).

  
       Regarding claim 19, Jonsson in view of Garrett discloses all of the features with respect to claim 18 as outlined above. Jonsson in view of Garrett does not clearly disclose: 
wherein the notification comprises an email. 
     However Senthurpandi discloses: 
wherein the notification comprises an email. 
(See Senthurpandi [0081], line 6- A second user ( requestor) may be able to receive a "Download Request link" through email, and on clicking that link sends a request to the file owner to give authentication and grant access to that shared file (download link) Requestor need not necessarily have an associated real identity authentication device, but he or she may want to access one or more encrypted files owned by user 1.) 
   Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Jonsson in view of Garrett with the teaching of Senthurpandi of sending email to request an access to a particular file so that notification can be sent to the owner regarding the request from the requestor when the file owner receiving a request is offline. (Senthurpandi, [0081], lines 29-33).



    Regarding claim 20, Jonsson in view of Garrett in view of Senthurpandi discloses all of the features with respect to claim 19 as outlined above. Jonsson in view of Garrett does not clearly disclose: wherein the notification includes an element that, when selected, generates and transmits an email to the responsible party to request renewed access to the electronic file.  
     However Senthurpandi discloses: 
wherein the notification includes an element that, when selected, generates and transmits an email to the responsible party to request renewed access to the electronic file.   (See Senthurpandi [0081], line 6- A second user ( requestor) may be able to receive a "Download Request link" through email, and on clicking that link sends a request to the file owner to give authentication and grant access to that shared file (download link) Requestor need not necessarily have an associated real identity authentication device, but he or she may want to access one or more encrypted files owned by user 1.) 
   Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Jonsson in view of Garrett with the teaching of Senthurpandi of sending email to request an access to a particular file so that notification can be sent to the owner regarding the request from the requestor when the file owner receiving a request is offline. (Senthurpandi, [0081], lines 29-33).







Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Faezeh Forouharnejad whose telephone number is (571)270-7416.  The examiner can normally be reached on generally Monday through Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Mark Featherstone can be reached on (571) 270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/F.F. /
Examiner, Art Unit 2166
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166